Citation Nr: 1012581	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-34 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back 
disability.

4. Entitlement to service connection for residuals of a 
fracture of the left zygoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  These claims were remanded by 
the Board in October 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is once 
again necessary.

The Board remanded the Veteran's claims for VA examinations 
in October 2008.  It appears that an examination request for 
bones was initiated by the Appeals Management Center on 
March 9, 2009.  On April 6, 2009, a VA dental and oral 
examination was accomplished.  A VA dental and oral 
examination had previously been accomplished in February 
2006.  The examiner was requested to conduct a thorough 
examination of the Veteran's left zygoma including an x-ray 
and provide an opinion as to whether there were any 
residuals of the Veteran's fracture of the left zygoma which 
occurred while the Veteran was in service.  The April 2009 
dental examiner indicated that a Panorex radiograph was 
within normal limits.  The examiner indicated that the 
Veteran had an intra-oral scar from an incision made for 
access to place a balloon to fixate the zygoma.  Service 
connection for a left cheek scar has previously been 
established.  The examiner indicated that the Veteran was 
edentulous and wore upper and lower dentures.  However, the 
examiner failed to specifically report whether the Panorex 
x-rays included the left zygoma.  The examiner focused the 
examination on the Veteran's jaw and teeth and did not 
specifically provide any findings pertinent to the left 
zygoma.  While the examiner indicated that the Veteran did 
not have any residual dental problems as a result of the 
motor vehicle accident in service, the examiner did not 
specifically indicate whether there were any residuals of a 
fractured left zygoma.  Consequently, another examination, 
by a physician and not a dentist, is necessary in order to 
obtain an x-ray of the left zygoma and to ascertain whether 
the Veteran currently suffers from any residuals of a 
fractured zygoma.  

Associated with the claims file are several blank pages 
which denote that VA examinations were completed on March 
23, 2009, for bones, hypertension, and respiratory diseases.  
A supplemental statement of the case was issued on October 
2, 2009, and noted that the issues of service connection for 
sleep apnea, hypertension, and a low back disability were 
being deferred pending completion of the required VA 
examinations.  

The Veteran submitted a statement in November 2009 and 
referenced a VA examination for a low back disability, sleep 
apnea, and hypertension.  However, no VA examination reports 
have been associated with the claims file.  Consequently, on 
remand, it should be determined whether VA examinations on 
the claims for sleep apnea, hypertension, and a low back 
disability have been accomplished.  If the examinations have 
been accomplished, the reports should be associated with the 
claims file and it should be confirmed that the reports 
comply with the directives of the October 2008 Board remand.  
If the examinations have not been accomplished, the Veteran 
should be afforded VA examinations on these claims as 
previously requested by the Board in the October 2008 
remand.  A remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for his claim for residuals 
of a fractured left zygoma.  The 
examination should be conducted by a 
physician or an examiner other than a 
dentist.  The examiner should review the 
claim file and note that review in the 
report.  The examiner should conduct a 
thorough examination of the Veteran's 
left zygoma, including an x-ray, and 
provide an opinion as to whether there 
are any residuals of a fractured left 
zygoma.  The examiner must specifically 
comment upon the results of the x-rays 
and on whether there are any current 
residuals of a fractured left zygoma.

2.  Obtain copies of any VA examination 
reports accomplished for the claims for 
sleep apnea, hypertension, and a low 
back disability.  If the examination 
reports are available, confirm that the 
reports include a review of the claims 
file and reconcile any other opinions of 
record and include medical opinions on 
the etiology of the claimed disorders.  
If the examination reports are not 
available or are inadequate, obtain new 
VA examinations for the claims for sleep 
apnea, hypertension, and a low back 
disability.  The examiners should 
provide the following opinions, with a 
rationale:

(a)  The examiner should provide an 
opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
November 1966 motor vehicle 
accident in service led to the 
Veteran's current sleep apnea.

(b)  The examiner should provide an 
opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
November 1966 motor vehicle 
accident in service led to the 
Veteran's current hypertension.

(c)  The examiner should provide an 
opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
Veteran's low back disability is 
etiologically related to the 
November 1966 motor vehicle 
accident in service.  The examiner 
should also discuss whether or not 
the low back disability is due to 
the Veteran's December 1998 and 
April 2000 work injuries.

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



